                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                      Cause No. CR 05-97-GF-BMM

             Plaintiff/Respondent,
                                              ORDER DISMISSING PETITION
      vs.                                        FOR WRIT OF ERROR
                                                    CORAM NOBIS
KENNETH CHARLES ROWE,

             Defendant/Petitioner.


      Following remand from the Court of Appeals, see 9th Cir. Order (Doc. 59)

at 2; Mandate (Doc. 60), two items on the docket require clarification from

Defendant/Petitioner Rowe, a federal prisoner proceeding pro se.

      Rowe is serving a sentence of 420 months on convictions for aggravated

sexual abuse, abusive sexual contact, and assault resulting in serious bodily injury

to a person under the age of 16. See Judgment (Doc. 35) at 1-2. His conviction

became final on April 16, 2007. See Gonzalez v. Thaler, 565 U.S. 134, 150 (2012).

      Rowe filed a petition for writ of error coram nobis on January 29, 2018.

The Court explained that jurisdiction could exist only under 28 U.S.C. § 2255. See

Order (Doc. 51) at 2. The Court provided Rowe an opportunity to decide whether

he wanted to proceed under § 2255 and, if so, to bring any additional claims he

might wish to make. Id.

                                          1
      Rowe asserted that he could not proceed under § 2255 because he had failed

to comply with the one-year limitations period. See 28 U.S.C. § 2255(f). Row

instead asked the Court to decide his claims on the merits. See Resp. to Order

(Doc. 52) at 3. The Court already had warned Rowe of the consequences of

recharacterization. See Castro v. United States, 540 U.S. 375, 377 (2003); Order

(Doc. 51) at 2. Rowe nevertheless persisted in his request for a decision on the

merits. “[T]o create a better correspondence between the substance of a pro se

motion’s claim and its underlying legal basis,” Castro, 540 U.S. at 381–82, the

Court recharacterized his petition as a § 2255 motion, considered the merits of his

claims, and denied them, see Order (Doc. 53).

      About two weeks later, on May 11, 2018, Rowe filed a motion for leave to

file an amended motion under 28 U.S.C. § 2255. See Mot. for Leave (Doc. 54) at 1.

The Court already had acted on Rowe’s petition/motion. As a result, the Court

lacked jurisdiction to hear any new claims for relief. See 28 U.S.C. § 2255(h). The

Court denied the requested leave. See Order (Doc. 55).

      Rowe successfully appealed. (Doc. 59.) The Orders of April 26, 2018 (Doc.

53), and May 23, 2018 (Doc. 55), are vacated. Following the Ninth Circuit’s order,

the Court will “reconsider appellant’s petition as a writ of error coram nobis.”

Appellate Order (Doc. 59) at 2.

      Rowe’s petition falls under the rule of Matus-Leva v. United States, 287 F.3d

                                          2
758 (9th Cir. 2002). Rowe, like Matus-Leva, remains in custody on the

convictions that he seeks to challenge. A petitioner in custody has “a more usual

remedy” in the form of a motion under 28 U.S.C. § 2255, and typically may not

invoke an extraordinary writ. See id. at 761. Like Matus-Leva, Rowe believes that

the one-year limitations period will bar relief under § 2255. See 28 U.S.C.

§ 2255(f). A petitioner “may not resort to coram nobis merely because he has

failed to meet the AEDPA’s gatekeeping requirements.” Matus-Leva, 287 F.3d at

761 & n.3 (referring to the Antiterrorism and Effective Death Penalty Act of 1996,

codified at 28 U.S.C. § 2255(f), (h)). To hold otherwise “would circumvent the

AEDPA’s overall purpose of expediting the presentation of claims in federal court

and enable prisoners to bypass the limitations and successive petitions provisions.”

Id.

      Rowe’s petition must be dismissed. Coram nobis is not an available

remedy.


      Accordingly, IT IS ORDERED:

      1. The Orders of April 26, 2018 (Doc. 53), and May 23, 2018 (Doc. 55), are

VACATED.

      2. The clerk shall open a new civil file to reflect Rowe’s filing of a petition

for writ of error coram nobis (Doc. 49).

      3. Based on Rowe’s application to the Court of Appeals, see Application
                                           3
(Doc. 5), Rowe v. United States, No. 18-35480 (9th Cir. Dec. 21, 2018), leave to

proceed in forma pauperis is GRANTED.

      4. The petition for writ of error coram nobis is DISMISSED.

      5. The clerk shall close the civil case by entering, by separate document, a

judgment of dismissal.

      DATED this 13th day of September, 2019.




                                         4
